“en

. AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Mcdified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT: OF CALIFORNIA

United States of America — JUDGMENT IN A CRIMINAL CASE
. Vv. (For Offenses Committed On or After November 1, 1987}
Miguel Angel Villegas-Ochoa Case Number: 3:19-mj-23919

Chloe S. Dillon

Defendant's Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 89294298 | | FILED
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint SEP 2 3 2019
C) was found guilty to count(s) CLERK, U.S. DISTRICT COURT
after a plea of not guilty . SOUTHERN DISTRICT OF CALIFORNIA
: ‘, : : : Y¥ Cates
Accordingly, the defendant is adjudged guilty of such count(s), which F voive the fottowing offense(s).
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) So 1
1 The defendant has been found not guilty on count(s)
L] Count(s) a . dismissed on the motion of the United States.
_ IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
‘imprisoned for a term of:

A TIME SERVED O days

 

Xl Assessment: $10 WAIVED [& Fine: WAIVED
x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and »
United States Attorney of any material change in the defendant's economic circumstances.

- Wednesday, September 25, 2019

 

A

Date of Imposition of Sentence
()
LU;

i Kan We

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE ©

 

Received

Clerk’s Office Copy 7 3:19-mj-23919

 
